Title: From George Washington to Alexander Hamilton, 4 November 1790
From: Washington, George
To: Hamilton, Alexander

 

Sir
Mount Vernon Novr 4th 1790.

I have received your letter of the 28th ultimo—The measures which you have taken to forward the building and equipment of the revenue Cutters, and to procure information respecting proper characters to be appointed inferior Officers, meet my approbation.
You will please to inform Captain Law of his appointment, and furnish him with instructions similar to those you have given to the other Commanders. I am, Sir, Your most Obt Servant

Go: Washington


P.S. Captain Taylor declines his appointment & I am not informed of a person qualified to receive it.

